                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SHELDON PINK, et al.,                          :
          Plaintiffs,                          :          CIVIL ACTION
                                               :          No. 13-4924
               v.                              :
                                               :
YASIN KHAN, et al.,                            :
          Defendants.                          :




                                           ORDER



AND NOW, this 7th day of November, 2018, it is ORDERED that:

   •   Defendants Cheryl Kreider and Kreider Health Solutions, LLC’s Motion for Summary

       Judgment (ECF No. 91) is GRANTED;

   •   Defendants Yasin Khan; Elizabeth Khan;Westfield Medical Center, L.P, d/b/a Westfield

       Hospital; Westfield Surgical Center, L.P; Lehigh Valley Pain Management, Inc.;

       Tilghman Medical Center, Inc.; Khan Partnership, G.P.; Westfield Management, Inc.;

       and WMC Management, Inc.’s Motion for Summary Judgment (ECF No. 93) is

       GRANTED in part and DENIED in part as follows:

          o Defendants’ Motion is GRANTED with respect to Plaintiff/Relators’ claims that

              Defendants violated the False Claims Act by submitting false claims,

          o Defendants’ Motion is GRANTED with respect to Plaintiff/Relators’ claims that

              Defendants violated the “reverse false claims” provision of the False Claims Act,
           o Defendants’ Motion is DENIED with respect to Plaintiff/Relators’ claims under

               the retaliation provision of the False Claims Act.

                                             s/Anita B. Brody

                                             ____________________________
                                             ANITA B. BRODY, J.



Copies VIA ECF on 11/7/2018




O:\ABB 2018\L-Z\Pink v. Khan SJ order.docx
